Case 2:19-cv-00594-JMS-DLP Document 1 Filed 12/06/19 Page 1 of 12 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION

BRIAN W. EATON,                               )
                                              )
               Plaintiff                      )
                                              )
 vs.                                          ) CASE NO. 2:19-cv-594
                                              )
PLYCEM USA LLC d/b/a ALLURA,                  )
                                              )
               Defendant                      )

       PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF AND
                        REQUEST FOR TRIAL BY JURY

        Plaintiff Brian W. Eaton (hereinafter “Eaton”), by his counsel, and for his cause of action

against the Defendant Plycem USA LLC d/b/a Allura (hereinafter “Allura”), states as follows:

                                 I. FACTUAL ALLEGATIONS

        1.     Eaton is a resident of Terre Haute, Vigo County, Indiana.

        2.     Eaton was hired by Allura in early April 2019 to work at its Terre Haute, Indiana

manufacturing facility. Allura manufactures fiber cement siding products. Eaton was originally

hired to work as an inspector for Allura, but was moved to a forklift operator position shortly

after he began employment.

        3.     As explained below, Eaton learned that Allura terminated his employment in a

letter he received on September 9, 2019. The letter was back-dated to August 23, 2019, but the

envelope shows the letter was mailed on September 7, 2019. The letter actually claimed that

Eaton was terminated effective August 3, 2019. The August 3, 2019 date is significant because

that is the day Eaton suffered a serious stroke.




                                                   1
Case 2:19-cv-00594-JMS-DLP Document 1 Filed 12/06/19 Page 2 of 12 PageID #: 2



       4.      On Saturday, August 3, 2019, Eaton had to leave work. He was having vision

problems and balance problems that made walking difficult for him. Eaton reported that he was

feeling this way to his foreman, Kalib Smith, and Eaton was allowed to leave work early and go

home. Eaton went to bed and his condition worsened over the weekend. On Monday, August 5,

2019, Eaton went to the emergency room at Terre Haute Regional Hospital. Eaton was

diagnosed as having suffered a stroke and Eaton was admitted as a patient at Terre Haute

Regional Hospital.

       5.      Eaton was treated by a Hospitalist, Dr. Brucken, and a Cardiologist, Dr. Nasser,

while admitted at Regional Hospital. Eaton remained at Terre Haute Regional Hospital until he

was discharged on August 7, 2019.

       6.      Eaton was scheduled next to work on August 6, 2019. He texted his foreman,

Kalib Smith, to let him know he was hospitalized and had suffered a stroke. Eaton also

exchanged texts with his production supervisor, Jeff Wools, on August 7-8, 2019 to let him

know of the stroke, as well. Both Mr. Smith and Mr. Wools told Eaton to provide Allura some

type of doctor’s note or documentation about his stroke. Finally, Eaton also communicated his

stroke and hospital stay to Allura’s human resources department, by leaving a telephone message

for Taree Cavazos, Allura’s Human Resources Manager.

       7.      Eaton had not suffered a stroke before August 3, 2019. He was diagnosed as

having suffered an acute embolic stroke and diagnosed with high blood pressure (diastolic

hypertension). Eaton’s stroke caused him, at the time, to suffer substantial limitations in major

life activities, including speaking, walking, thinking and concentrating. Eaton is being treated

and is recovering well. However, most important to this claim, Eaton’s Allura managers fired


                                                 2
Case 2:19-cv-00594-JMS-DLP Document 1 Filed 12/06/19 Page 3 of 12 PageID #: 3



him because he had the stroke and Allura plainly regarded Eaton as disabled and substantially

limited in major life activities, including working.

       8.      Eaton attempted a return to work, but he returned too soon. Eaton worked on

August 19, 2019 and a few hours of his shift on August 20, 2019, but Eaton was suffering

debilitating headaches and he had to leave work. Eaton reported this to his foreman, Kalib

Smith, who allowed Eaton to leave work. Eaton called the next day, August 21, 2019, to speak

with Production Supervisor Jeff Wools about his medical condition. At this point, Mr. Wools

told Eaton that he would have to obtain a Physician’s Release that said that Eaton had “no

restrictions” in order for Eaton to be permitted to return to work.

       9.      At this point, when it told Eaton he had to get medical records showing he had

“no restrictions,” Allura violated Eaton’s rights. This demand for a “no restrictions” release was

an overreaching and unlawful medical inquiry. The ADA provides that an employer “shall not

require a medical examination and shall not make inquiries of an employee as to whether such

employee is an individual with a disability or as to the nature and severity of the disability,

unless such examination or inquiry is shown to be job-related and consistent with business

necessity.” 42 U.S.C. § 12112(d)(4)(A); See Roe v. Cheyenne Mountain Conference Resort,

Inc., 124 F.3d 1221, 1230-31 (10th Cir.1997). Here, Allura’s demand for medical records stating

Eaton had no medical restrictions whatsoever was far too broad to meet the exception at 42

U.S.C. § 12112(d)(4)(A). An employer-mandated examination can only be permissible if

narrowly tailored to address specific job-related concerns. Eaton was a forklift operator. At

most, Allura could ask for information to show whether Eaton could fulfill his forklift operator

duties with or without a reasonable accommodation. There was no reason to demand that Mr.



                                                  3
Case 2:19-cv-00594-JMS-DLP Document 1 Filed 12/06/19 Page 4 of 12 PageID #: 4



Eaton be medical restriction free.

       10.     Importantly, Allura’s demand that Mr. Eaton provide medical proof that he does

not have any medical restrictions is a per se violation of the ADA. The ADA prohibits an

employer from firing or refusing to consider an employee’s work or return to work based upon

permanent restrictions. Any policy that an employee return to work with “no permanent

restrictions” or be “100% healed” constitutes a per se violation of the Americans with

Disabilities Act (ADA) because it prevents individual assessment and necessarily operates to

exclude disabled people that are qualified to work.” Steffen v. Donahoe, 680 F.3d 738, 748 (7th

Cir. 2012). Instead, if the employer genuinely had concern about Mr. Eaton’s ability to perform

a particular job based upon its concern about his stroke or any concern about potential medical

restrictions, the ADA requires Allura to engage in the ADA’s “flexible, interactive

communication process” to determine if the employee (Eaton) can work with a reasonable

accommodation. Kauffman v. Petersen Health Care VII, LLC, 769 F.3d 958, 963 (7th Cir. 2014);

42 USC § 12112(b)(5)(A). No reasonable accommodations were discussed or considered by

Allura, which simply terminated Eaton’s employment.

       11.     That said, regardless of his Eaton did get a release on September 3, 2019 from his

treating physician, Dr. Brucken. The Release did state that Eaton could return to work with “no

restrictions.” Eaton brought a copy of that “no restrictions” release to the Allura Human

Resources office that same day (September 3, 2019).

       12.     During this period of time Eaton was receiving medical treatment for his stroke

and he was not allowed to work, Eaton did apply for short term disability benefits he had through

his employment with Allura. One record from Cigna Insurance indicates Eaton did apply for



                                                4
Case 2:19-cv-00594-JMS-DLP Document 1 Filed 12/06/19 Page 5 of 12 PageID #: 5



short term disability benefits on some date prior to August 30, 2019.

       13.     In terms of his actual disabilities stemming from his stroke and his diagnosis of

high blood pressure, Eaton is taking medication and he is fully capable of performing all

essential functions of his forklift operator job (or, if need be, the inspector job he was first hired

to perform for Allura). Eaton simply needed a small amount of medical leave as a reasonable

accommodation for his disability for hospitalization, medical treatment and to adjust to new

medications (cholesterol medicine and a blood thinner).

       14.     Plainly, Allura fired Eaton because it regarded him as disabled and unable to do

his job because he had suffered a stroke. This was a violation of the ADA. Moreover, providing

Eaton a small amount of medical leave to address the stroke is a recognized reasonable

accommodation under the Americans with Disabilities Act.

       15.     The Seventh Circuit has long interpreted the ADA's reasonable accommodation

requirement as including paid or unpaid leave, subject to an employer's demonstration of undue

hardship. Golden v. Indianapolis Hous. Agency, 698 F. App'x 835, 838 (7th Cir. 2017), citing

Haschmann v. Time Warner Entm't Co., 151 F.3d 591, 601 (7th Cir. 1998) (stating that there was

sufficient evidence from which a reasonable juror could conclude that the second medical leave

of 2-4 weeks, as requested—following an earlier leave of three weeks and a modified schedule

for three weeks—would have been a reasonable accommodation and was a question of fact for

the jury). See also Garcia-Ayala v. Lederle Parenterals, Inc., 212 F.3d 638, 647-48 (1st Cir.

2000) (rejecting even a per se rule that extended leaves cannot be reasonable accommodations

and citing other cases that have held that a medical leave of absence is a reasonable

accommodation under the Act in some circumstances). Courts have pointed out that, under the



                                                   5
Case 2:19-cv-00594-JMS-DLP Document 1 Filed 12/06/19 Page 6 of 12 PageID #: 6



ADA, it may be appropriate to allow for intermittent short leaves of absence—a couple of days

or even a couple of weeks—for someone with a condition that at various times renders him

completely unable to work, such as Eaton’s stroke and recovery period. Severson v. Heartland

Woodcraft, Inc., 872 F.3d 476, 480-81 (7th Cir. 2017); Byrne v. Avon Products, Inc., 328 F.3d

379, 381 (7th Cir. 2003).

       16.     Allura’s decision to back date Eaton’s termination to the August 3, 2019 date of

his stroke is troubling on multiple levels. First, Eaton’s job was in no jeopardy whatsoever on

August 3, 2019. The only thing that happened was he had a stroke. Second, Eaton actually

worked on August 19 and 20, 2019 and was certainly not told he was terminated. Third, by

August 30, 2019, Eaton had been told by Allura that he could not work until his physician

provided a release stating Eaton had “no restrictions.” That was Allura’s choice. Fourth,

because he was not allowed to work, Eaton applied for short term disability benefits in later

August 2019. Perhaps the back-dated August 3, 2019 termination date was Allura’s attempt to

avoid or prevent Eaton’s success with his short term disability benefit application. There was no

reason for Allura’s decision to fire Eaton that was unrelated to Eaton’s August 3, 2019 stroke.

       17.     Finally, other than the letter Eaton received on September 9, 2019, Allura has not

communicated with Eaton about his termination from employment or provided him a reason (or

an explanation) for his termination. Eaton has been significantly harmed by Allura’s

discriminatory termination of his employment. He is seeking all lost wages and benefits,

reinstatement or front pay and benefits, and all compensatory and punitive damages, including

compensatory damages for mental and emotional stress and anguish, humiliation, loss of

enjoyment of life, career damage, and all pecuniary damages. Eaton is also seeking payment of


                                                6
Case 2:19-cv-00594-JMS-DLP Document 1 Filed 12/06/19 Page 7 of 12 PageID #: 7



all of his reasonable attorney’s fees, costs and expenses.

       18.     Eaton’s claim arises under the Americans with Disabilities Act (ADA). His

stroke itself and the underlying medical conditions that led to the stroke (e.g., high blood

pressure, heart disease) are covered disabilities under the ADA and Eaton was fired because of

his disability. Eaton was a qualified individual with a disability who was able to perform all

essential functions of his job with Allura, with or without reasonable accommodation.

                               II. JURISDICTION AND VENUE


       19.     This Court has jurisdiction over the subject matter of this complaint pursuant to

28 U.S.C. § 1331 as Eaton’s claims under the ADA raise federal questions of law.

       20.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the unlawful

conduct alleged herein was committed in the Southern District of Indiana. More specifically,

this case is properly assigned to the Terre Haute Division of the U.S. District Court for the

Southern District of Indiana because Eaton worked for Allura in Terre Haute, Vigo County,

Indiana.

                           III. ADMINISTRATIVE PROCEDURES

       21.     Eaton has complied with all of the administrative procedures that are conditions

precedent to the filing of this lawsuit. With respect to his claim under the Americans with

Disabilities Act, Eaton received his Notice of Right to Sue from the Equal Employment

Opportunity Commission, which was dated November 21, 2019.

     IV. AMERICANS WITH DISABILITIES ACT AMENDMENTS OF 2008 CLAIMS


       22.     Eaton incorporates herein by reference paragraphs 1 through 21 above.

                                                 7
Case 2:19-cv-00594-JMS-DLP Document 1 Filed 12/06/19 Page 8 of 12 PageID #: 8



       23.   Allura knowingly and intentionally discriminated against Eaton in violation of the

Americans with Disabilities Act Amendments Act of 2008.

       24.   Allura’s violations of Eaton’s ADA rights include, but are not limited to, the

following:

             a.     Failing to reasonably accommodate Eaton’s actual and perceived

                    disabilities. This includes Allura’s failure to engage with Eaton in the

                    ADA-required interactive communication process;

             b.     Discriminatory termination of Eaton from employment based upon

                    Eaton’s actual disabilities and based upon Allura’s perception or

                    treatment of Eaton as disabled in one or more major life activities,

                    including circulatory function, vision, thinking, walking and working.

             c.     Allura violated Eaton’s ADA rights by making unwarranted medical

                    inquiries about whether or not Eaton has a disability or medical

                    restrictions and demanding from him medical records or information. The

                    ADA provides that an employer “shall not require a medical examination

                    and shall not make inquiries of an employee as to whether such employee

                    is an individual with a disability or as to the nature and severity of the

                    disability, unless such examination or inquiry is shown to be job-related

                    and consistent with business necessity.” 42 U.S.C. § 12112(d)(4)(A); See

                    Roe v. Cheyenne Mountain Conference Resort, Inc., 124 F.3d 1221, 1230-

                    31 (10th Cir.1997). Moreover, Allura’s demand for medical records

                    stating Eaton had no medical restrictions whatsoever was far too broad to

                                               8
Case 2:19-cv-00594-JMS-DLP Document 1 Filed 12/06/19 Page 9 of 12 PageID #: 9



                 meet the exception at 42 U.S.C. § 12112(d)(4)(A). An employer-

                 mandated examination can only be permissible if narrowly tailored to

                 address specific job-related concerns. Eaton’s forklift operator position

                 did not require much strenuous physical exertion. There was no reason to

                 demand that Eaton be medical restriction free.

           d.    Allura’s demand that Eaton provide medical proof that he does not have

                 any medical restrictions is a per se violation of the ADA. The ADA

                 prohibits an employer from firing or refusing to consider an employee’s

                 work or return to work based upon permanent restrictions. Any policy

                 that an employee return to work with “no permanent restrictions” or be

                 “100% healed” constitutes a per se violation of the Americans with

                 Disabilities Act (ADA) because it prevents individual assessment and

                 necessarily operates to exclude disabled people that are qualified to

                 work.” Steffen v. Donahoe, 680 F.3d 738, 748 (7th Cir. 2012). Instead, if

                 the employer genuinely had concern about Eaton’s ability to perform a

                 particular job based upon its concern about his stroke and high blood

                 pressure diagnosis or any concern about potential medical restrictions, the

                 ADA requires Allura to engage in the ADA’s “flexible, interactive

                 communication process” to determine if the employee (Eaton) can work

                 with a reasonable accommodation. Kauffman v. Petersen Health Care

                 VII, LLC, 769 F.3d 958, 963 (7th Cir. 2014); 42 USC § 12112(b)(5)(A).

                 No reasonable accommodations were discussed or considered by Allura.


                                           9
Case 2:19-cv-00594-JMS-DLP Document 1 Filed 12/06/19 Page 10 of 12 PageID #: 10



        25.     Allura is an employer as defined under the ADA, with fifteen or more employees

 working for it at all times relevant to this cause of action.

        26.     Allura’s decisions to forbid Eaton from working and then the decision to

 terminate Eaton, along with its illegal medical inquiries and per se violations based upon

 insistence that Eaton prove he was “restriction free,” violate the ADA’s prohibition against

 disability discrimination in employment decisions.

        27.     Eaton is a qualified individual with a disability or perceived disability who is

 capable of performing all essential functions of his own job, forklift operator, with or without

 reasonable accommodation.

        28.     Allura terminated Eaton rather than engage with him in the interactive

 communication process required under the ADA.

        29.     Prior to his termination from employment and prior to his stroke, Eaton

 performed his job duties well and met Allura’s reasonable expectations.

        30.     Eaton’s disability and/or perceived disability improperly motivated Allura’s

 decision to discharge him from employment. Such wrongful actions on the part of Allura violate

 Title I of the Americans With Disabilities Act, 42 U.S.C. § 12101 et seq, as amended by the

 Civil Rights Act of 1991, 42 U.S.C. § 1981a and the Americans With Disabilities Amendments

 Act of 2008.

        31.     Allura failed and refused to make reasonable accommodations to Eaton’s known

 and/or perceived physical limitations, in violation of Title I of the Americans With Disabilities

 Act, 42 U.S.C. § 12112(b)(5)(A). The effect of Allura’s conduct has been to deprive Eaton of



                                                   10
Case 2:19-cv-00594-JMS-DLP Document 1 Filed 12/06/19 Page 11 of 12 PageID #: 11



 equal employment opportunities and to deprive him of the same rights as are enjoyed by other

 citizens.

         32.    As a direct and proximate result of Allura’s conduct, Eaton has sustained

 substantial economic losses, including past and future wage losses, and other economic benefits.

 Eaton has also sustained the loss of financial stability, peace of mind and future security, and has

 suffered embarrassment, humiliation, career damage, mental and emotional distress, discomfort,

 and loss of enjoyment of life, all to his detriment and damage in amounts not fully ascertained.

 Eaton is seeking all available compensatory damages against Allura for its violations of the

 ADA. Further, as described herein above, Allura acted oppressively, maliciously, fraudulently

 and outrageously toward Eaton, with conscious disregard for Eaton’s known rights and with the

 intention of causing unjust and cruel hardship to Eaton. In acting in a deliberate and intentional

 manner, Allura intended to and did injure and annoy Eaton. Eaton is seeking punitive damages

 against Allura for its violations of his rights and protections under the ADA.

         33.    As a result of Allura’s discriminatory practices, Eaton has found it necessary to

 retain the services of an attorney and is therefore entitled to his reasonable attorney’s fees, costs

 and expenses in this matter.

                                     V. PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Brian W. Eaton respectfully requests that the Court enter

 judgment in his favor against his former employer, Defendant Plycem USA LLC d/b/a Allura,

 and award to him all available damages, including, but not limited to, the following:

         1.     All damages available under the ADA, including all back pay and benefits, all

                available compensatory and punitive damages, front pay and benefits, and

                                                  11
Case 2:19-cv-00594-JMS-DLP Document 1 Filed 12/06/19 Page 12 of 12 PageID #: 12



                payment of all reasonable attorney’s fees, costs and expenses;

        2.      Costs;

        3.      Pre-judgment interest, if available; and

        4.      Any and all other relief just and proper in the premises.

                                              Respectfully Submitted,

                                              HASSLER KONDRAS MILLER LLP
                                              100 Cherry St.
                                              Terre Haute, Indiana 47807
                                              (812) 232-9691


                                              By/s/Robert P. Kondras, Jr.
                                                Robert P. Kondras, Jr.
                                                Attorney No. 18038-84
                                                Attorney for Plaintiff
                                                kondras@hkmlawfirm.com

                                REQUEST FOR TRIAL BY JURY

        Comes now the Plaintiff Brian W. Eaton, by counsel, and requests a trial by jury on all

 issues which may be tried to a jury.

                                              Respectfully submitted,


                                              HASSLER KONDRAS MILLER LLP


                                              By      /s/Robert P. Kondras, Jr.
                                                        Robert P. Kondras, Jr.




                                                 12
